 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
           SARA M. BARKER,
 8                                Plaintiff,
 9            v.                                           C18-1470 TSZ

10         THRIVE CAUSEMETICS, INC. and                    ORDER
           KARISSA BODNAR,
11
                                  Defendants.
12

13         The Court interprets the parties’ Joint Status Report, docket no. 45, as indicating

14 that the parties have reached a settlement, and that no request will be made to certify a

15 class for purposes of settlement under Federal Rule of Civil Procedure 23(e).

16         It appearing that no issue remains for the Court’s determination, NOW,

17 THEREFORE, IT IS ORDERED that:

18         (1) This case is DISMISSED with prejudice and without costs. In the event

19               settlement is not perfected, any party may move to reopen and trial will be

20               scheduled, provided such motion is filed within 60 days of the date of this

21               Order; and

22

23

     ORDER - 1
 1         (2) The Clerk is directed to send a copy of this Order to all counsel of record.

 2         IT IS SO ORDERED.

 3         Dated this 1st day of October, 2019.

 4

 5
                                                     A
                                                     Thomas S. Zilly
 6                                                   United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
